BY THE COURT.
The record certainly is of a judgment in the -Supreme Court. The execution on its face is upon a judgment in the Court of Common Pleas. The execution provided by our law goes from the Court of Common Pleas, in cases taken to the Supreme Court, by appeal or by writ of error, though the judgment is in the Supreme Court. This Court cannot correct the errors of the process of another court. The objection is fatal, and the evidence is excluded. Verdict for the defendant.
A new trial is moved for, and submitted.
BY THE COURT. This issue is out of chancery. In such cases the practice is for the court of law to report to the court of chancery the verdict, and for that court on written application to allow ■or refuse at discretion, a new hearing, and for chancery to send the «case into the court of law again, if a rehearing is granted. The motion here, therefore, is overruled.